Exhibit 10.2

EXECUTION VERSION

CONTRIBUTION AND UNIT PURCHASE AGREEMENT

This Contribution and Unit Purchase Agreement (this “Agreement”), dated as of
July 20, 2014 (the “Execution Date”), is by and among Compressco Partners L.P.,
a Delaware limited partnership (the “Partnership”), Compressco Partners GP,
Inc., a Delaware corporation and the general partner of the Partnership (the
“General Partner”), and TETRA Technologies, Inc., a Delaware corporation and
owner of all of the outstanding equity of the General Partner (“Parent”). The
above-named entities are sometimes referred to in this Agreement individually as
a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, the Partnership and the General Partner have entered into that certain
Commitment Letter, dated as of July 10, 2014 (the “Commitment Letter”), which,
among other things, contemplates (a) the potential borrowing of up to $175
million (and not less than $75 million) of senior secured loans under a term
loan facility to the General Partner (the “GP Term Loan Facility” and such
senior secured loans being the “GP Term Loans”), (b) the potential contribution
by Parent directly or indirectly to the General Partner of up to $75 million in
cash (the “Parent GP Contribution”), (c) in the event of receipt by the General
Partner of cash proceeds from one or both of the GP Term Loans or the Parent GP
Contribution, the contribution of such cash proceeds by the General Partner to
the Partnership in exchange for Common Units (the “GP Equity Investment”) and
(d) the potential borrowing of up to $450 million under a bridge facility (the
“LP Bridge Facility” and such senior loans being the “LP Bridge Loans”));

WHEREAS, the proceeds of such purchase of the GP Equity Investment would be used
by the Partnership to fund, among other things, a portion of the purchase price
for the acquisition of all of the outstanding capital stock of Compressor
Systems, Inc., a Delaware corporation (“CSI,” and the acquisition thereof, the
“Acquisition”), from Warren Equipment Company, a Delaware corporation (the
“Seller”), pursuant to a Stock Purchase Agreement (the “Purchase Agreement”);

WHEREAS, under certain circumstances set forth in the Commitment Letter, the
consummation of one or both of the Parent GP Contribution and the GP Equity
Investment may be required as a condition to the closing and the extension of
the GP Term Loans under the GP Term Loan Facility and/or the LP Bridge Loans
under the LP Bridge Facility (collectively, the “Financing Transactions”);

WHEREAS, in connection the Purchase Agreement and the Acquisition, the
Partnership deems it in the best interest of the Partnership and its limited
partners to ensure the equity contribution conditions to the Financing
Transactions may be satisfied by the General Partner and the Partnership; and

WHEREAS, subject to the terms and conditions set forth herein, the Parties
desire to give effect to the transactions contemplated by the Commitment Letter.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the Parties hereto agree as follows:

1. Representations and Warranties. The Partnership represents and warrants to
the General Partner as set forth below in this Section 1:

(a) Formation and Qualification of the Partnership. The Partnership has been
duly formed and is validly existing in good standing under the laws of the State
of Delaware with all limited partnership power and authority necessary to own or
hold its properties, conduct the businesses in which it is engaged, execute and
deliver this Agreement and consummate the transactions contemplated hereby. The
Partnership is duly registered or qualified to do business and is in good
standing as a foreign limited partnership in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification or registration, except where the failure to so qualify or
register would not, (i) individually or in the aggregate, have a material
adverse effect on the condition (financial or otherwise), results of operations,
business or prospects of the Partnership and its subsidiaries, taken as a whole
(an “Material Adverse Effect”) or (ii) subject the limited partners of the
Partnership to any material liability or disability.

(b) Valid Issuance of the Purchased Units. The Purchased Units (defined below),
and the limited partner interests represented thereby, will be duly authorized
in accordance with the Partnership Agreement and, when issued and delivered to
the General Partner against payment therefor in accordance with the terms
hereof, will be validly issued, fully paid (to the extent required under the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by (i) matters described in the Partnership’s Form 10-K for the year
ended December 31, 2013 under the caption “Risk Factors—Risks Inherent in an
Investment in Us—Our unitholders’ liability may not be limited if a court finds
that unitholder action constitutes control of our business” and (ii) Sections
17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act).

(c) Authority. The Partnership has all requisite limited partnership power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The Partnership has all requisite power and authority to issue, sell
and deliver the Units, in accordance with and upon the terms and conditions set
forth in this Agreement and the Partnership Agreement.

(d) Authorization, Execution and Delivery of Agreements. (i) This Agreement has
been duly authorized, validly executed and delivered by the Partnership and
(ii) the Partnership Agreement is a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms,
except, with respect to each agreement described in this clause (d), as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

2



--------------------------------------------------------------------------------

(e) No Conflicts. None of the (i) offering, issuance and sale by the Partnership
of the Purchased Units, (ii) the execution, delivery and performance of this
Agreement by the Partnership or (iii) consummation of the transactions
contemplated hereby (A) conflicts or will conflict with or constitutes or will
constitute a violation of any organizational documents of the Partnership,
(B) conflicts or will conflict with or constitutes or will constitute a breach
or violation of, or a default (or an event that, with notice or lapse of time or
both, would constitute such a default) under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
Partnership is a party or by which it or any of its respective properties may be
bound, (C) violates or will violate any statute, law or regulation or any order,
judgment, decree or injunction of any court, arbitrator or governmental agency
or body having jurisdiction over the Partnership, or any of its properties or
assets or (D) results or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Partnership, which
conflicts, breaches, violations, defaults or liens, in the case of clause (B) or
(D), would, individually or in the aggregate, have a Material Adverse Effect.

(f) Investment Company. The Partnership is not now, nor after the sale of the
Purchased Units and application of the net proceeds from such sale as approved
by the board of directors of the General Partner will be, an “investment
company” or a company “controlled by” an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

(g) Absence of Certain Actions. No action has been taken and no statute, rule,
regulation or order has been enacted, adopted or issued by any governmental
agency or body which prevents the issuance or sale of the Purchased Units in any
jurisdiction; no injunction, restraining order or order of any nature by any
federal or state court of competent jurisdiction has been issued with respect to
the Partnership which would prevent or suspend the issuance or sale of the
Purchased Units; no action, suit or proceeding is pending against or, to the
knowledge of the Partnership, threatened against or affecting the Partnership
before any court or arbitrator or any governmental agency, body or official,
domestic or foreign, which could reasonably be expected to interfere with or
adversely affect the issuance of the Purchased Units or in any manner draw into
question the validity or enforceability of this Agreement or any action taken or
to be taken pursuant hereto.

2. Representations of the General Partner. The General Partner represents and
warrants to the Partnership as set forth below in this Section 2:

(a) Formation and Qualification of the General Partner. The General Partner has
been duly incorporated and is validly existing in good standing under the laws
of the State of Delaware with all corporate power and authority necessary to own
or hold its properties and conduct the businesses in which it is engaged and to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.

(b) Authority. The General Partner has all requisite corporate power and
authority to execute and deliver this Agreement for itself or on behalf of the
Partnership and to perform its obligations hereunder.

(c) Authorization, Execution and Delivery of Agreements. This Agreement has been
duly authorized, validly executed and delivered by the General Partner, except
as the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent transfer,

 

3



--------------------------------------------------------------------------------

reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

(d) No Conflicts. Neither the execution, delivery and performance of this
Agreement by the General Partner nor the consummation of the transactions
contemplated hereby (i) conflicts or will conflict with or constitutes or will
constitute a violation of the organizational documents of the General Partner,
(ii) conflicts or will conflict with or constitutes or will constitute a breach
or violation of, or a default (or an event that, with notice or lapse of time or
both, would constitute such a default) under, any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
General Partner is a party or by which it or any of its respective properties
may be bound, (iii) violates or will violate any statute, law or regulation or
any order, judgment, decree or injunction of any court, arbitrator or
governmental agency or body having jurisdiction over the General Partner, or any
of its properties or assets or (iv) results or will result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
General Partner, which conflicts, breaches, violations, defaults or liens, in
the case of clauses (ii) or (iv), would, individually or in the aggregate, have
a material adverse effect on the condition (financial or otherwise), results of
operations, business or prospects of the General Partner.

(e) Accredited Investor, Etc. The General Partner is an accredited investor, as
defined in Rule 501 under the Securities Act. The General Partner is making this
investment for its own account and not for the account of others and is not
buying the Purchased Units with the present intention of reselling them. The
General Partner has conducted its own diligence regarding its investment in the
Purchased Units and has sought such accounting, legal and tax advice as the
General Partner considers necessary to make an informed investment decision with
respect to the Purchased Units. The General Partner is experienced in investment
and business matters (or has been advised by an investment adviser who is so
experienced), understands fully the nature of the risk involved in its
investment in the Purchased Units acquired hereunder and is financially able to
assume such risks.

3. Representations of Parent. Parent represents and warrants to the General
Partner as set forth below in this Section 3:

(a) Formation and Qualification of Parent. Parent has been duly incorporated and
is validly existing in good standing under the laws of the State of Delaware
with all corporate power and authority necessary to own or hold its properties
and conduct the businesses in which it is engaged and to execute and deliver
this Agreement and to consummate the transactions contemplated hereby.

(b) Authority. Parent has all requisite corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.

(c) Authorization, Execution and Delivery of Agreements. This Agreement has been
duly authorized, validly executed and delivered by Partner, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

4



--------------------------------------------------------------------------------

(d) No Conflicts. Neither the execution, delivery and performance of this
Agreement by Parent nor the consummation of the transactions contemplated hereby
(i) conflicts or will conflict with or constitutes or will constitute a
violation of the organizational documents of Parent, (ii) conflicts or will
conflict with or constitutes or will constitute a breach or violation of, or a
default (or an event that, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which Parent is a party or
by which it or any of its respective properties may be bound, (iii) violates or
will violate any statute, law or regulation or any order, judgment, decree or
injunction of any court, arbitrator or governmental agency or body having
jurisdiction over Parent, or any of its properties or assets or (iv) results or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of Parent, which conflicts, breaches, violations,
defaults or liens, in the case of clauses (ii) or (iv), would, individually or
in the aggregate, have a material adverse effect on the condition (financial or
otherwise), results of operations, business or prospects of Parent.

4. Parent GP Contribution. Subject to the terms and conditions, and in reliance
upon the representations and warranties, herein set forth, on the Closing Date,
simultaneously with or immediately following the consummation of the Financing
Transaction, Parent agrees to effect, directly or indirectly through one of its
wholly owned subsidiaries, as contemplated under the GP Term Loans, the Parent
GP Contribution; provided that the amount of the Parent GP Contribution shall be
otherwise in accordance with the terms and conditions of the Commitment Letter
and the definitive documents contemplated thereby.

5. Unit Purchase.

(a) Subject to the terms and conditions, and in reliance upon the
representations and warranties, herein set forth, on the Closing Date,
simultaneously with or immediately following the consummation of the Parent GP
Contribution, the Partnership agrees to sell to the General Partner, and the
General Partner agrees to purchase from the Partnership, a number of Common
Units (the “Purchased Units”) equal to (i) the cash proceeds from the Parent GP
Contribution and the GP Term Loans (i.e., up to $250 million), divided by
(ii) an amount equal to the average closing price of a Common Unit (as reported
by the NASDAQ Stock Market) for the five (5) business days ending at the close
of business on the third business day prior to the Closing Date (the “Purchase
Price”) (rounding down such number of Units to the nearest whole unit to avoid
fractional units); provided that, if any Common Units are purchased in
connection with a Public Equity Offering (as defined in the Commitment Letter)
of Common Units as contemplated by the Commitment Letter but result in less than
$350 million of gross proceeds contemplated under the Commitment Letter, the
Purchase Price shall be equal to the price at which the Common Units are sold to
the public (less discounts and commissions to be paid to any underwriter);
provided, further, that the aggregate Purchase Price for all Purchased Units
(x) shall not exceed $250 million and (y) shall be otherwise in accordance with
the terms and conditions of the Commitment Letter and the definitive documents
contemplated thereby. The General Partner shall, prior to the Closing Date,
notify the other Parties in writing of (A) the Purchase Price and (B) the number
of Purchased Units to be purchased.

 

5



--------------------------------------------------------------------------------

(b) Delivery of and payment for the Purchased Units shall be made at the time
the Financing Transactions are consummated on the Closing Date. Delivery of the
Purchased Units shall be made to the General Partner against payment by the
General Partner of the Purchase Price to or upon the order of the Partnership by
wire transfer payable in same-day funds to an account specified by the
Partnership. The Partnership shall deliver original unit certificates
representing the Purchased Units, duly executed by the Partnership, or units in
book entry form. unless the General Partner shall otherwise instruct.

6. Conditions to the Obligations of the Parties. The Parties are only obligated
to consummate the transactions contemplated herein to the extent required as a
condition to the consummation of a Financing Transaction. In addition, the
obligation of the General Partner to purchase the Purchased Units shall be
subject to the accuracy of the representations and warranties on the part of the
Partnership contained herein as of the Execution Date and the Closing Date and
the performance by each of Parent and the Partnership of its obligations
hereunder.

7. Termination. This Agreement shall terminate on the earliest of
(a) October 10, 2014 or such earlier termination date of the Commitment Letter,
unless the Closing Date occurs on or prior thereto, (b) the closing of the
Acquisition and (c) the acceptance by the Seller or CSI or any of their
affiliates of an offer for all or any substantial part of the capital stock or
property and assets of CSI other than as part of the Transaction (as defined in
the Commitment Letter). In the event of termination of this Agreement pursuant
to this Section 7, this Agreement shall forthwith become void.

8. Notices. All communications hereunder will be in writing and effective only
upon receipt. Communications will be emailed, mailed or delivered to each of the
Parties at the following addresses: if sent to the Partnership, Compressco
Partners GP, Inc., 24955 Interstate 45 North, Houston, Texas, Attention: General
Counsel, Email: bwallace@tetratec.com; if sent to the Partnership, Compressco
Partners L.P., 24955 Interstate 45 North, Houston, Texas, Attention: General
Counsel and Assistant Secretary, Email: bwallace@tetratec.com; and if sent to
Parent, TETRA Technologies, Inc., 24955 Interstate 45 North, The Woodlands,
Texas, Attention: Senior Vice President and General Counsel, Email:
bwallace@tetratec.com.

9. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees and agents, and no other person will have any right or obligation
hereunder.

10. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

11. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same Agreement.

12. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

 

6



--------------------------------------------------------------------------------

13. Definitions. The terms which follow, when used in this Agreement, shall have
the meanings indicated.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in Houston, Texas.

“Closing Date” shall mean the date of the initial funding under the GP Term Loan
Facility and under the LP Bridge Facility (or of the issuance and sale of the
Senior Notes in lieu of funding the LP Bridge Facility).

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Compressco Partners, L.P., dated effective as of June 20,
2011.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the Execution Date.

 

COMPRESSCO PARTNERS L.P. By:   Compressco Partners GP Inc.,   its general
partner By:  

/s/ Ronald J. Foster

  Ronald J. Foster   President COMPRESSCO PARTNERS GP INC. By:  

/s/ Ronald J. Foster

  Ronald J. Foster   President TETRA TECHNOLOGIES, INC. By:  

/s/ Stuart M. Brightman

  Stuart M. Brightman   President and CEO

[Signature Page to Contribution and Unit Purchase Agreement]